Citation Nr: 1809587	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-15 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an evaluation in excess of 10 percent for asthma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from July 1989 and August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2016, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for obstructive sleep apnea.  He testified that he was diagnosed with sleeping problems and restrictive disease when he first came back from the Gulf and that VA changed their diagnosis from sleep disturbances and breathing problems to sleep apnea.  The Veteran testified that he was taken to Fort Ord Military Hospital and that he received all kinds of shots and IVs.  The Veteran testified that he was hospitalized at Fort Ord.  Although the Veteran's service treatment records have been obtained and appear to be complete, because in-patient records are often held separate from service treatment records, a separate attempt should be made to obtain them.     

The Veteran also seeks an increased evaluation for his service-connected asthma.  The Veteran's asthma has been rated as 10 percent disabling under the criteria set forth at 38 C.F.R. § 4.97, Diagnostic Code 6002.  That diagnostic code provides ratings largely based on pulmonary function test results, the type and frequency of required medication, and periods of exacerbations.

The Veteran contends that the symptoms associated with his service-connected asthma are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He presented testimony in March 2016 to the effect that he thought that his symptoms were worse than when he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in March 2015.  Thus, the Veteran should be provided an opportunity to report for a current VA respiratory examination to ascertain the current status of his service-connected asthma.

In addition, the Veteran testified that his is being treated by a private physician for his asthma, and the private treatment records had not been provided to VA.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with the necessary authorization forms for the release of any private treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  In addition, an attempt should be made to obtain any separately stored in-patient hospitalization records for treatment the Veteran received during service, including from the medical facilities at Fort Ord.

2.  The Veteran should be afforded a VA examination by an appropriate examiner, preferably with the expertise in diagnosing and treating obstructive sleep apnea.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to (1) whether it is at least as likely as not that the Veteran's obstructive sleep apnea had its onset in service or is otherwise related to service; and (2) whether it is at least as likely as not that the Veteran's obstructive sleep apnea was caused by or aggravated by a service-connected disability.  If aggravation is found, a baseline prior to aggravation must be determined.

The examiner is notified that service connection has been established for chronic fatigue syndrome manifested by fatigue, headaches, joint pain, and periodic nose bleeds; posttraumatic stress disorder, hypertension, and asthma.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded a VA respiratory examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating asthma, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If not corrections should be made.

6.  The case should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).

